United States Court of Appeals
                        For the First Circuit


Nos. 09-1308, 09-1309

                         GLOBAL NAPS, INC.,

          Plaintiff/Counterclaim Defendant, Appellant,

                                 v.

      VERIZON NEW ENGLAND INC. d/b/a VERIZON MASSACHUSETTS,

           Defendant/Counterclaim Plaintiff, Appellee,

  MASSACHUSETTS DEPARTMENT OF TELECOMMUNICATIONS AND ENERGY; PAUL
B. VASINGTON, in his capacity as Commissioner; JAMES CONNELLY, in
 his capacity as Commissioner; W. ROBERT KEATING, in his capacity
      as Commissioner; DEIRDRE K. MANNING, in her capacity as
   Commissioner; and EUGENE J. SULLIVAN, JR., in his capacity as
                           Commissioner.

                             Defendants,

                                 v.

GLOBAL NAPS NEW HAMPSHIRE, INC.; GLOBAL NAPS REALTY, INC.; GLOBAL
   NAPS NETWORKS, INC.; FERROUS MINER HOLDINGS, LTD.; and FRANK
                              GANGI,

              Counterclaim Defendants, Appellants,

 CHESAPEAKE INVESTMENT SERVICES, INC.; 1120 HANCOCK STREET, INC.,
321 HEATH STREET REALTY TRUST; CJ3, INC.; and RJ EQUIPMENT, INC.,

                     Counterclaim Defendants.


                            ERRATA SHEET

     The opinion of this Court issued on April 29, 2010, is amended
as follows:

     On page 3, line 6, "fourth" is changed to "fifth".
     On page 25, line 12, "third" is changed to "other".

     On page 25, footnote 18, lines 5-7, "But we did not rely on
that rule to decide the case, nor did we consider the effect of the
1990 statute on it. Id. It does not bind us here." is changed to
"Iglesias assumed that "Section 1367 incorporates the common law
doctrines of pendent and ancillary jurisdiction," id. at 241,
which, we explain below, the Supreme Court has since squarely
rejected, see Allapattah, 545 U.S. at 558-59. We will therefore
reconsider this issue. See, e.g., Muskat v. United States, 554
F.3d 183, 189 (1st Cir. 2009)."

     On page 25, footnote 19, "Exxon Mobile Corp. v. Allapattah
Servs., Inc., 545 U.S. 546, 552-57 (2005)" is changed to
"Allapattah, 545 U.S. at 552-57".